DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
	The amendment to Claims 3 and 5 overcome the Claim objections.
	The amendment to Claims 1, 3, 5, 32, 33, and 34 overcome the Claim Rejections under 35 USC § 112 (b).
The applicant’s arguments regarding the art rejection are convincing. Most of the applicant’s arguments are based on the carrier member that is configured to carry a measurement object and that comprises a plurality of lines of predetermined or known position for the usage by the positioning unit and this limitation is considered essential for the invention and it is given patentable weight in all the claims (not only in Claim 34, in which it is explicitly claimed). Based on the disclosure, the applicant’s arguments, and focus of the claims, the limitation, “the carrier member that is configured to carry a measurement object and that comprises a plurality of lines of predetermined or known position for the usage by the positioning unit” was deemed essential to point out the invention defined by claims and therefore was given patentable weight. “ 



Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, III, IV, V, VI, VII, and VIII, as set forth in the Office action mailed on 11/20/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/20/2019 is withdrawn.  Claims 8-31, directed to Inventions II, III, IV, V, VI, VII, and VIII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for three-dimensional measurement of an object, comprising: a positioning unit that is configured to receive, from a camera, image information showing intersections of a line whose position is to be 
Regarding Independent Claim 32, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for three-dimensional measurement of an object, comprising: receiving, from a camera, image information showing intersections of a line whose position is to be determined with a plurality of at least three lines of predetermined or known position that are arranged at or on a carrier member that is configured to carry the measurement object and that lie in one plane and that are not all parallel to one another, and determining a position of the projected line based on the received image information; wherein the method comprises determining a plurality of parameters that describe intersections between the line whose position is to be determined and the lines of the plurality of lines of predetermined or known position; wherein the parameters are defined such that the parameters or amounts of the parameters describe distances of the intersections from the coordinate 
Regarding Independent Claim 33, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory digital storage medium having a computer program stored thereon to perform the method for three-dimensional measurement of an object, the method comprising: receiving, from a camera, image information showing intersections of a line whose position is to be determined with a plurality of at least three lines of predetermined or known position that are arranged at or on a carrier member that is configured to carry the measurement object and that lie in one plane and that are not all parallel to one another, and determining a position of the projected line based on the received image information; wherein the method comprises determining a plurality of parameters that describe intersections between the line whose position is to be determined and the lines of the plurality of lines of predetermined or known position; wherein the parameters are defined such that the parameters or amounts of the parameters describe distances of the intersections from the coordinate origin of the coordinate system allocated to the line whose position is to be determined in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 34, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for three-dimensional measurement of an object, comprising: a positioning unit that is configured to receive, image information showing intersections of a line whose position is to be determined with a plurality of at least three lines of predetermined or known position that lie in one plane and that are not all parallel to one another, and to determine a position of the line based on the received image information; wherein the positioning unit is configured to determine a plurality of parameters that describe intersections between the line whose position is to be determined and the lines of the plurality of lines of predetermined or known position; such that the parameters or amounts of the parameters describe distances of the intersections from the coordinate origin of the coordinate system allocated to the line whose position is to be determined; wherein the apparatus comprises [[a]] the carrier member that is configured to carry a measurement object and that comprises a plurality of lines of predetermined or known position for the usage by the positioning unit in combination with the rest of the limitations of the above claims.

Claims 2-31 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877